CCA 200501089. Review granted on the following issues:
I. IN BRADLEY I, THIS COURT RULED THAT ITS APPLICATION OF WAIVER TO APPELLANT’S DISQUALIFICATION-OF-TRIAL-COUNSEL CLAIM DID NOT RENDER HIS PLEAS IMPROVIDENT WHERE THERE WAS: (1) NO INEFFECTIVE ASSISTANCE OF COUNSEL (IAC) CLAIM; AND (2) ONLY A POSSIBILITY THAT HE BELIEVED THE DISQUALIFICATION CLAIM WAS PRESERVED FOR APPEAL. ON REMAND, APPELLANT CLAIMED IAC AND PRESENTED EVIDENCE THAT HE DID BELIEVE HIS DISQUALIFICATION ISSUE WAS PRESERVED. DID NMCCA ERR IN HOLDING THAT IT WAS BOUND BY THIS COURT’S RULING THAT APPELLANT’S PLEAS WERE PROVIDENT?
II. APPELLANT’S CIVILIAN COUNSEL ERRONEOUSLY ADVISED HIM THAT HIS DENIED MOTION TO DISQUALIFY TRIAL COUNSEL FROM FURTHER PARTICIPATION IN THE CASE WAS PRESERVED FOR APPEAL DESPITE UNCONDITIONAL PLEAS. DID NMCCA ERR IN FINDING THAT CIVILIAN COUNSEL’S ERRONEOUS ADVICE WAS REASONABLE, AND THEREFORE NOT DEFICIENT?
III. ON REMAND, DID NMCCA VIOLATE THE LAW OF THE CASE DOCTRINE BY FINDING THAT EVEN IF THE TRIAL JUDGE ERRED BY NOT DISQUALIFYING TRIAL COUNSEL — WHICH THE BRADLEY I COURT FOUND HE HAD — APPELLANT WAS NOT PREJUDICED— WHICH THE BRADLEY I COURT FOUND HE WAS?
Briefs will be filed under Rule 25.